*1038OPINION.
Marquette :
The Commissioner has filed a plea in bar to the right of the taxpayer to maintain its appeal as to the year 1919 on the ground that “ there has not been since the enactment of the Revenue Act of 1924, a determination by the Commissioner that a deficiency tax is due from the taxpayer,” and that “ the Commissioner has not since the enactment of the Revenue Act of 1924 proposed to assess additional income taxes against taxpayer for the year 1919.” We think that the plea in bar is not well taken. The record discloses that the Commissioner has determined that there is an additional tax due for the year 1918, and an overassessment for the year 1919, making a net deficiency, from which the taxpayer has appealed. The plea in bar is overruled on the authority of the Appeal of E. J. Barry, 1 B. T. A. 156, and Appeal of Hickory Spinning Co., 1 B. T. A. 409.
*1039The taxpayer contends that it should be allowed to deduct, as a business expense in the year 1918, the amount of $28,876.06 expended by it in acquiring and installing Hopedale automatic attachments in that year and that, if the deduction is not allowable as an ordinary and necessary business expense, it should be allowed under section 231 (a) (8) of the Revenue Act of 1918, as a deduction on account of the amortization of war-time facilities. The taxpayer also contends that the Commissioner erred in reducing the amount of its deductions for exhaustion, wear and tear in 1918 and 1919, but has presented no evidence to support its contention as to that point. The determination of the Commissioner as to the amount taxpayer is entitled to deduct on account of exhaustion, wear and tear, in computing its net income for the j'ears in question, is therefore approved.
The Commissioner contends that the cost to the taxpayer of the Hopedale attachments is not properly deductible as an ordinary and necessary business expense in the year 1918; that it is not deductible from gross income in that year, under section 234 (a) (8); and that the amount so expended should be capitalized and depreciated over the life of the attachments.
It is not necessary, in our opinion, to enter into an extended discussion as to whether or not the amount of $28,876.06, the cost to taxpayer of the Hopedale attachments purchased and installed in 1918, is an ordinary and necessary business expense, and therefore deductible in computing net income under section 234 (a) of the Revenue Act of 1918. .The evidence clearly shows that the expenditure was made for machinery or attachments which were in the nature of permanent additions, improvements or betterments, and that they should have been capitalized and not charged to expense of operation. Therefore, there only remains for consideration whether or not the amount expended by the taxpayer for the Hope-dale attachments may be deducted from gross income in 1918, under the provisions of section 234 (a) (8) of the Revenue Act of 1918, which is as follows:
Sec. 234. (a) That in computing the net income of a corporation subject to the tax imposed by section 230 there shall be allowed as deductions: * * *
(8) In the case of buildings, machinery, equipment, or other facilities, constructed, erected, installed, or acquired, on or after April 6, 1917, for the production of articles contributing to the prosecution of the present war, and in the case of vessels constructed or acquired on or after such date for the transport ation of articles or men contributing to the prosecution of the present war, there shall be allowed a reasonable deduction for the amortization of such part of the cost of such facilities or vessels as has been borne by the taxpayer, but not again including any amount otherwise allowed under this title or previous Acts of Congress as a deduction in computing net income. * * *
The taxpayer claims that it purchased the attachments referred to solely for the purpose of enabling it to fill certain government contracts for cotton goods, it being unable, because of the fact that many weavers had been drafted into the Army, to procure an adequate supply of labor; that the emergency having passed, the attachments are of no value, and do not enable it to produce more goods or to lower the cost of production, and that the attachments are only retained in use because it will require a further expenditure of money to remove them and restore the looms to their original condition. This presents a question of fact which we must determine from the evidence.
*1040Taxpayers who produced articles contributing to the prosecution of the late war and who, on or after April 6, 1917, erected, installed or acquired buildings, machinery, equipment or other facilities for that purpose, are entitled to deduct from gross income, under section 234 (a) (8) of the Revenue Act of 1918, the difference between the cost of such buildings, machinery and equipment, and their actual sale price or fair market value when discarded, with proper allowance for depreciation while used, or, if they are still in use, their value to the taxpayer in terms of their use or employment in its going business. In the instant case the taxpayer, in computing its net income for the year 1918, is entitled to deduct, if at all, on account of the amortization of the Hopedale automatic attachments in question, the difference between their cost and their value to the taxpayer in terms of their actual use or employment in its business, subsequent to the termination of its war contracts. The taxpayer claims that the attachments were of no value whatever in its going business at the end of the year 1918 or subsequent thereto. Wo are not satisfied, however, that this contention is well founded. It appears from evidence submitted at the hearing that the Hopedale attachment was placed on the market in the year 1917 and that it was, at the time installed by the taxpayer, and is now, generally recognized as a betterment to the hand loom, in that it ordinarily results in increased output and lower cost of production. A witness for the taxpayer testified that in the instant case the attachments proved to be of little value either in increasing output or lowering costs, and that the value of the taxpayer’s mill was not increased by their having been installed, but we are not convinced that this was the result. The evidence shows that the taxpayer continued to use the attachments for a number of years after the war contracts were completed. They were as efficient in their operation as at the time of their acquisition, and their value in terms of their actual use in the taxpayer’s business had not diminished. We therefore .are of opinion that the taxpayer is not entitled to a deduction for amortization but should be allowed to depreciate the cost of the attachments over their useful life.
In computing net income for the year 1918 there should be allowed as a deduction an additional amount of $241.15, as amortization of coal-handling equipment, turntable, and track, in accordance with the stipulation of the parties.